Elliott, C. J.
The questions requiring consideration arise upon the ruling refusing a new trial.
It is complained by appellants that the court erred in permitting the appellee to give certain testimony in reply to that introduced by them; but this complaint is unavailing for the reason that no objection was stated, nor any exception reserved, to the admission of the evidence.
There was no error in admitting the note sued upon in evidence although the appellants had pleaded non est factum. The evidence made at least aprima facie case for the appellee, and this entitled her to read the note to the jury.
Appellants produced a witness who testified, and this as the record shows was all that he did testify, in chief, that “ Daniel T. Eckard signed John Rotangs name to that note.” On cross-examination it appeared that all the witness knew about the matter was what Eckard had told him; whereupon the appellee moved to strike out all of his testimony and the motion was sustained. This was right. The testimony was mere hearsay and was plainly incompetent.
Judgment affirmed.